Citation Nr: 0201837	
Decision Date: 02/26/02    Archive Date: 03/05/02

DOCKET NO.  98-12 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date prior to November 7, 1996, 
for payment of dependency and indemnity compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran retired from active duty in August 1971 with over 
20 years' active military service.  The appellant is the 
widow of the veteran.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 and later rating decision 
by the Department of Veterans Affairs (VA) Buffalo, New York, 
Regional Office (RO), which granted the appellant service 
connection for the cause of the veteran's death with 
entitlement to DIC effective from November 7, 1996.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The appellant's application for DIC was received by the 
RO on October 21, 1997.

3.  A rating decision in June 1998 granted service connection 
for the cause of the veteran's death (the basis for DIC) and 
basic eligibility to dependents' education assistance based 
on a presumption that prostate cancer implicated in the 
veteran's death was a result of exposure to a herbicide agent 
in Vietnam.

4.  Prostate cancer was presumptively recognized by law as 
associated with exposure to herbicide agents on November 7, 
1996.


CONCLUSION OF LAW

An award of DIC benefits prior to November 7, 1996, is not 
warranted.  38 U.S.C.A. §§ 5103, 5103(A), 5107, 5110 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.114(a), 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service department records show that the veteran's active 
military service included service in Vietnam during the 
Vietnam Era.  

A summary of the veteran's hospitalization at the Ainot Ogden 
Medical Center in January 1996 showed that he was admitted 
for problems with hypertension, prostate carcinoma, residuals 
of a cerebrovascular accident and aortic stenosis.  Clinical 
history on his admission noted that the veteran in mid-1994 
had prostate resection, which disclosed a poorly 
differentiated adenocarcinoma.  He was reported to have since 
developed metastatic carcinoma to most of the bones in his 
body.  While hospitalized, the veteran was kept comfortable 
with mechanical support and appropriate pain medications.  He 
underwent a downhill course and passed away in late January 
1996.  

The veteran died on January [redacted], 1996, as the result of his 
prostate cancer at the age of 68 years.  The RO received the 
appellant's application for death pension along with the 
veteran's certificate of death in February 1996.  

In March 1996 the appellant was notified by VA correspondence 
that she was granted entitlement to nonservice-connected 
death pension benefits, effective February 12, 1996.  She was 
further informed that there were no accrued benefits and/or 
service-connected benefits payable.

The appellant's claim for service connection for the cause of 
the veteran's death was received by the RO on October 21, 
1997.  The appellant asserted at that time that the veteran's 
death from prostate cancer was presumptively attributable to 
his exposure to Agent Orange during his service in Vietnam.  

A rating decision in June 1998 granted the appellant service 
connection for the cause of the veteran's death as well as 
basic eligibility to dependents' education assistance.  The 
appellant was notified that same month of her entitlement, 
with DIC commencing November 1, 1997 (first day of month 
following effective date of award, 38 U.S.C.A. § 5111(a) 
(West 1991)).  The appellant initiated an appeal regarding 
the assigned effective date of that award.

A subsequent rating decision by the RO in May 2000 found 
clear and unmistakable error in the November 1, 1997, 
effective date assigned for the appellant's award of service 
connection for the cause of the veteran's death.  The 
appellant was notified in VA correspondence in June 2000 that 
the appropriate effective date for her award of DIC was 
November 7, 1996.  A supplemental statement of the case 
furnished during June 2000 informed her that VA regulations 
establishing presumptive service connection for prostate 
cancer as a result of herbicide exposure became effective 
November 7, 1996, and therefore the prior effective date of 
November 1, 1997, for the grant constituted clear and 
unmistakable error.




Analysis

The appellant's claim for service connection for the cause of 
the veteran's death was granted by the rating decision in 
June 1998 on the basis of the provisions of 38 C.F.R. 
§ 3.309(e) (2001).  That regulation provides that, if a 
veteran was exposed to a herbicide agent during active 
service, certain diseases shall be service connected, if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service.  The list 
of diseases currently includes prostate cancer.  38 C.F.R. 
§ 3.309(e).  38 C.F.R. § 3.307(a)(6)(iii) provides that a 
veteran who served in the Republic of Vietnam from January 
1962 to May 1975 and who has a disease listed at 38 C.F.R. 
§ 3.309(e) shall be presumed to have been exposed during such 
service to a herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during active service.  

On November 7, 1996, less than one year prior to the 
appellant's application for service connection for the cause 
of the veteran's death in October 1997, VA had amended 
38 C.F.R. § 3.309(e) to include prostate cancer as a listed 
disease for which presumptive service connection as a result 
of exposure to herbicide agents might be granted.  See 61 
Fed. Reg. 57,586-89 (November 7, 1996).

The appellant argues that the effective date of service 
connection for the cause of the veteran's death should be the 
date of the veteran's death, January [redacted], 1996, citing 
38 U.S.C.A. § 5101(b)(1) (West 1991) (claim for death pension 
shall be considered claim for DIC).  

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or DIC based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

It is also provided that where pension, compensation, or DIC 
is awarded or increased pursuant to a liberalizing law or a 
liberalizing VA issue approved by the Secretary or by the 
Secretary's direction, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  38 U.S.C.A. § 5110(g) (West 1991); 
38 C.F.R. § 3.114(a) (2001).

If a claim is reviewed on the initiative of VA within one 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within one year from that 
date, benefits may be authorized from the effective date of 
the law or VA issue.  38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114(a)(1).

Entitlement to service connection for the cause of the 
veteran's death was based on the presumptive provisions of 
38 C.F.R. § 3.309(e).  Entitlement to the benefit did not 
arise until the regulation was amended to include prostate 
cancer, and the effective date of the grant of service 
connection for the cause of the veteran's death may not be 
earlier than the effective date of the amendment of the 
regulation, which was November 7, 1996.  38 C.F.R. § 3.114.  
Williams v. Principi, 15 Vet. App. 189 (2001) (Nehmer 
litigation and settlements do not apply).  See also McCay v. 
Brown, 9 Vet. App. 183 (1996) affirmed 106 F.3d (Fed. Cir. 
1997), Layman v. Brown, 5 Vet. App. 194 (1993).

The appellant has already been assigned the earliest possible 
date for service connection for the cause of the veteran's 
death allowable by law based on the presumption granting 
service connection for prostate cancer due to exposure to 
Agent Orange created by 61 Fed. Reg. 57, 586-89.  The 
appellant's claim for an earlier effective date thus lacks 
legal merit and will be denied on that basis.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Lastly, the Board is cognizant of the fact that during the 
pendency of this appeal the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which imposes on VA an 
obligation to inform the claimant of the evidence needed to 
substantiate and complete a claim as well as providing new 
notification provisions.  Under the circumstances of this 
case, a remand to inform or notify the appellant about the 
new law is not warranted because the RO already informed her 
of the applicable laws and regulations in the statement of 
the case and supplemental statement of the case furnished to 
her in September 1998 and June 2000, respectively.  The Board 
further notes that there is no factual dispute which further 
development might resolve.  The case turns on the legal 
effect to be given appellant's claim received prior to the 
currently assigned effective date.  Thus, under the 
circumstances, no further assistance to the appellant is 
required.  38 U.S.C.A. §§ 5103, 5103A.


ORDER

An effective date earlier than November 7, 1996, for the 
award of DIC is denied.  




		
	J. E. DAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

